Name: Council Regulation (EC) NoÃ 1185/2006 of 24 July 2006 denouncing the Agreement between the European Economic Community and the Government of the PeopleÃ¢ s Republic of Angola on fishing off Angola and derogating from Regulation (EC) NoÃ 2792/1999
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Africa;  competition
 Date Published: nan

 4.8.2006 EN Official Journal of the European Union L 214/10 COUNCIL REGULATION (EC) No 1185/2006 of 24 July 2006 denouncing the Agreement between the European Economic Community and the Government of the Peoples Republic of Angola on fishing off Angola and derogating from Regulation (EC) No 2792/1999 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 36 and Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Agreement between the European Economic Community and the Government of the Peoples Republic of Angola on fishing off Angola (2) (hereinafter referred to as the Agreement) was signed in Luanda on 1 February 1989 and entered into force on that date pursuant to Article 15 thereof. (2) The last Protocol annexed to the Agreement, which set out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement (3), has not been renewed, since certain conditions laid down in the new legislative framework on Biological Aquatic Resources adopted by the Government of the Republic of Angola in October 2004 were incompatible with the Communitys requirements for fishing by Community fishing vessels in the waters of Angola. (3) It is therefore appropriate to denounce that Agreement in accordance with the procedure set out in Article 14 thereof. (4) Under Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding the Community structural assistance in the fisheries sector (4), the Member States may grant compensation to fishermen and owners of vessels for the temporary cessation of activities where a fisheries agreement is not renewed, or where it is suspended, for the Community fleets dependent on the agreement. The granting of compensation may not last longer than six months. It may be extended by a further six months provided a conversion plan approved by the Commission is implemented for the fleet concerned. (5) On 18 July 2005 the Commission adopted a Decision approving the conversion plan for fishing vessels affected by the non-renewal of the fishing protocol between the European Community and the Republic of Angola within the framework of the FIFG operational programme relating to Community structural interventions in the fisheries sector for Objective I regions in Spain during the 2000 to 2006 period. (6) In order to facilitate the implementation of that conversion plan, Community fishing vessels covered by the plan which, as a result of this denunciation, cease their activities under the Agreement should be exempted from certain provisions of Regulation (EC) No 2792/1999. In particular, they should not be subject to the obligation to reimburse public aid for the temporary cessation of activities or for renewal, modernisation or equipment or to the obligation to demonstrate continuous activity in the year preceding their deletion from the Communitys fishing vessel register, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the Peoples Republic of Angola on fishing off Angola signed in Luanda on 1 February 1989 is hereby denounced on behalf of the Community. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to notify the Government of the Republic of Angola of the denunciation of the Agreement. Article 3 1. Community fishing vessels listed in the conversion plan approved by the Commission Decision of 18 July 2005 shall not be subject to Article 10(3)(b)(ii) or (4) of Regulation (EC) No 2792/1999 or to point 1.1(a) of Annex III thereto. 2. The capacity of each vessel benefiting from the derogation under Article 10(4) of Regulation (EC) No 2792/1999 shall be considered as an exit supported by public aid subject to the provisions of Article 11(3) of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (5). Article 4 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2006. For the Council The President M. PEKKARINEN (1) Opinion of 16 May 2006 (not yet published in the Official Journal). (2) OJ L 268, 19.9.1987, p. 66. (3) OJ L 351, 28.12.2002, p. 92. (4) OJ L 337, 30.12.1999, p. 10. Regulation as last amended by Regulation (EC) No 485/2005 (OJ L 81, 30.3.2005, p. 1). (5) OJ L 358, 31.12.2002, p. 59.